Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, a Justice of the Supreme Court, Queens County, to decide the petitioner’s pretrial motion to dismiss the indictment in an action entitled People v Chaverra, which was pending under Queens County Indictment No. 11190/99, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application is granted to the extent that *440the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
In the underlying case, by judgment of the Supreme Court, Queens County, rendered November 8, 2001, the petitioner was convicted, inter alia, of criminal possession of a controlled substance in the third degree, upon a jury verdict, and sentence was imposed. Accordingly, the proceeding is dismissed as academic. Santucci, J.P., Adams, Crane and Cozier, JJ., concur.